 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JAVIER MARTINEZ,                                   No. 2:21-cv-00033 DB P
12                        Petitioner,
13            v.                                         ORDER
14    UNKNOWN,
15                        Respondent.
16

17          Petitioner, a state prisoner at Calipatria State Prison, filed a document styled “letter,”

18   seeking an extension of time to file his application for a petition of writ of habeas corpus on

19   January 7, 2021. (ECF No. 1.)

20          On January 13, 2021, the court denied petitioner’s motion for extension of time and

21   ordered petitioner to file a petition and either the required filing fee or application to proceed in

22   forma pauperis. (ECF No. 3.) Petitioner was given thirty days from the date of the court’s order

23   to file a petition and filing fee or application to proceed in forma pauperis. (Id.) Those thirty

24   days have passed. Records show that petitioner paid the filing fee on February 2, 2021.

25   However, petitioner has not filed a petition or otherwise responded to the court’s order to file a

26   petition. Accordingly, the court will recommend that this action be dismissed for failure to

27   prosecute and failure to comply with court orders.

28   ////
                                                         1
 1             For the reasons state above, the Clerk of the Court is ORDERED to randomly assign a

 2   district judge to this action.

 3             IT IS HEREBY RECOMMENDED that this action be dismissed without prejudice. See

 4   Local Rule 110; Fed. R. Civ. P. 41(b).

 5             These findings and recommendations are submitted to the United States District Judge

 6   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within thirty days after

 7   being served with these findings and recommendations, plaintiff may file written objections with

 8   the court and serve a copy on all parties. Such a document should be captioned

 9   “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that

10   failure to file objections within the specified time may waive the right to appeal the District

11   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

12   Dated: May 12, 2021

13

14

15

16

17

18

19

20
     DB:14
21   DB:1/Orders/Prisoner/Habeas /R/mart0033.fr.dism

22

23

24

25

26
27

28
                                                        2
